DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed on 2/4/2022, claim 1 has been cancelled. Claims 2-21 have been added. The currently pending claims considered below are Claims 2-21


Priority
4.	Applicant’s claim for the benefit of a prior-filed application 17/110,129, now US Patent 11,481,386, filed 12/2/2020, and prior filed US application 16/145,139, now US Patent 11,216,449, filed 9/27/2018, and prior-filed US application 13/796,598, filed 3/12/2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant’s IDS form 1449, filed 8/8/2022, is attached to the instant Office Action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of US Patent 11,216,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 11,216,449
Instant Application
Claim 1,
A computer-implemented method to provide content items in conjunction with electronic documents selected from several content items associated with a content item campaigns, comprising: 
receiving, by one or more computing devices, a plurality of content items associated with a content item campaign, wherein each of the plurality of content items is associated with at least one characteristic of a user device; 
receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user computing device; 
identifying, by the one or more computing devices, a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; 
modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing, by the one or more computing devices, the modified particular content item to the user computing device for display in conjunction with the electronic document.
Claim 2,
A computer-implemented method, comprising: 









receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user device; 

identifying, by the one or more computing devices, a particular content item from a plurality of stored content items; 




modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing, by the one or more computing devices, the modified particular content item to the user device for display in conjunction with the electronic document.

Claim 10,
 A computer program product, comprising: a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising: 
receiving a plurality of content items associated with a content item campaign, wherein each of the plurality of content items is associated with at least one characteristic of a user device; 
receiving a request to serve a content item in conjunction with an electronic document on a user computing device; 
identifying a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; 
modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing the modified content item to the user computing device for display in conjunction with the electronic document.

Claim 9,
A non-transitory computer-readable storage medium storing instructions that, upon execution by one or more computing devices, cause the one or more computing devices to perform operations comprising: 







receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user device; 
identifying, by the one or more computing devices, a particular content item from a plurality of stored content items; 



modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing, by the one or more computing devices, the modified particular content item to the user device for display in conjunction with the electronic document.

Claim 16,
A system to provide content items in conjunction with electronic documents selected from several content items associated with a content item campaigns, comprising: 
a storage device; 
and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to perform operations comprising: 
receiving a plurality of content items associated with a content item campaign, wherein each of the plurality of content items is associated with at least one characteristic of a user device; 
receiving a request to serve a content item m conjunction with an electronic document on a user computing device; 
identifying a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; 
modifying, based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing the modified content item to the user computing device for display in conjunction with the electronic document.

Claim 16,
A system, comprising: 




a storage device; 
and one or more computing devices communicatively coupled to the storage device, wherein the one or more computing devices are configured to execute instructions that are stored in the storage device, and execution of the instructions causes the one or more computing devices to perform operations comprising: 


receiving a request to serve a content item in conjunction with an electronic document on a user device; 

identifying a particular content item from a plurality of stored content items; 




modifying, based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item; 
and providing the modified particular content item to the user device for display in conjunction with the electronic document.








Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9,	Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newsome et al. (US Publication 2011/0072086 A1) in view of Nauerz et al. (US Patent 9,514,553 B2)
As per claim 2, Newsome teaches A computer-implemented method, comprising: (see Abstract)
receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user device; (paragraph 0308, 0346, a landing page is requested by a browser of a device, the landing page presenting content and interpreted as an electronic document, paragraphs 0219, 0223, 0370, content and files being page components to be presented to users)
identifying, by the one or more computing devices, a particular content item from a plurality of stored content items; (paragraph 0204, 0220, 0286, ad content is selected for display, paragraph 0349, 0412, user profiles are utilized to select content and page components to be displayed)
modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items (paragraph 0347, 0349, 0370,  style sheets are selected to determine presentation and look for landing page of content)
and providing, by the one or more computing devices, the modified particular content item to the user device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing relevant, selected page components)
Newsome does not explicitly indicate modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item.
Nauerz teaches modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item. (column 4 lines 16-37, column 5 lines 29-33, column 8 line 48 – column 9 line 7, content fragments on a personalized content layout displayed to users changes based on user profiles and user device information, changing the appearance and usage without changing content fragments directly).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of content on a user device with Nauerz’s ability to change the appearance of content fragments to be displayed based on personalized content layout. This gives the user the ability to dynamically update the content to be displayed to the user based on particular device information associated with users. The motivation for doing so would be to better personalize the presentation of content items to users (column 1 lines 37-46).
As per claim 3, Newsome teaches identifying the particular content item comprises identifying, by the one or more computing devices, the particular content item based on characteristics of the user device. (paragraph 0328, 0414, presentation of page content based on device characteristics)
As per claim 4, Newsome teaches at least some of the characteristics of the user device are based on the size of a display of the computing device. (paragraph 0374, 0436, size information)
As per claim 5, Newsome teaches identifying the particular content item comprises identifying the particular content item based on a past performance of the particular content item compared to a past performance of other content items. (paragraph 0159, 0182, previously shared content)
As per claim 6, Newsome teaches biasing a newer content item in the plurality of content items for identification over an older content item. (paragraph 0171, 0181, sorting based on date and time)
As per claim 7, Newsome teaches receiving a subsequent request for to serve content; (paragraph 0170, 0206, request content)
retrieving, responsive to the subsequent request to serve content, content from a third party source that is maintained independently from the one or more computers based on information received in the request; (paragraph 0252, 0258, response from third party servers and websites)
inserting the retrieved content into a portion of a creative that lacks fixed content; (paragraph 0254, 0287, embedded content)
and distributing the creative including the inserted retrieved content for presentation at a remote device. (paragraph 0328, 0414, presentation of page content based on device characteristics)
As per claim 8, Newsome teaches the electronic document is generated by a native application. (paragraph 0057, native application)

As per claim 9, Newsome teaches A non-transitory computer-readable storage medium storing instructions that, upon execution by one or more computing devices, cause the one or more computing devices to perform operations comprising: (see Abstract)
receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user device; (paragraph 0308, 0346, a landing page is requested by a browser of a device, the landing page presenting content and interpreted as an electronic document, paragraphs 0219, 0223, 0370, content and files being page components to be presented to users)
identifying, by the one or more computing devices, a particular content item from a plurality of stored content items; (paragraph 0204, 0220, 0286, ad content is selected for display, paragraph 0349, 0412, user profiles are utilized to select content and page components to be displayed)
modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items (paragraph 0347, 0349, 0370,  style sheets are selected to determine presentation and look for landing page of content)
and providing, by the one or more computing devices, the modified particular content item to the user device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing relevant, selected page components)
Newsome does not explicitly indicate modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item.
Nauerz teaches modifying, by the one or more computing devices and based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item. (column 4 lines 16-37, column 5 lines 29-33, column 8 line 48 – column 9 line 7, content fragments on a personalized content layout displayed to users changes based on user profiles and user device information, changing the appearance and usage without changing content fragments directly).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of content on a user device with Nauerz’s ability to change the appearance of content fragments to be displayed based on personalized content layout. This gives the user the ability to dynamically update the content to be displayed to the user based on particular device information associated with users. The motivation for doing so would be to better personalize the presentation of content items to users (column 1 lines 37-46).
As per claim 10, Newsome teaches identifying the particular content item comprises identifying, by the one or more computing devices, the particular content item based on characteristics of the user device. (paragraph 0328, 0414, presentation of page content based on device characteristics)
As per claim 11, Newsome teaches at least some of the characteristics of the user device are based on the size of a display of the computing device. (paragraph 0374, 0436, size information)
As per claim 12, Newsome teaches identifying the particular content item comprises identifying the particular content item based on a past performance of the particular content item compared to a past performance of other content items. (paragraph 0159, 0182, previously shared content)
As per claim 13, Newsome teaches the instructions cause the one or more computing devices to perform operations further comprising biasing a newer content item in the plurality of content items for identification over an older content item. (paragraph 0171, 0181, sorting based on date and time)
As per claim 14, Newsome teaches receiving a subsequent request for to serve content; (paragraph 0170, 0206, request content)
retrieving, responsive to the subsequent request to serve content, content from a third party source that is maintained independently from the one or more computers based on information received in the request; (paragraph 0252, 0258, response from third party servers and websites)
inserting the retrieved content into a portion of a creative that lacks fixed content; (paragraph 0254, 0287, embedded content)
and distributing the creative including the inserted retrieved content for presentation at a remote device. (paragraph 0328, 0414, presentation of page content based on device characteristics)
As per claim 15, Newsome teaches the electronic document is generated by a native application. (paragraph 0057, native application)

As per claim 16, Newsome teaches A system, comprising: (see Abstract)
a storage device; (paragraph 0036, 0037, PC with storage)
and one or more computing devices communicatively coupled to the storage device, wherein the one or more computing devices are configured to execute instructions that are stored in the storage device, and execution of the instructions causes the one or more computing devices to perform operations comprising: (paragraph 0036, 0037, PC)
receiving a request to serve a content item in conjunction with an electronic document on a user device; (paragraph 0308, 0346, a landing page is requested by a browser of a device, the landing page presenting content and interpreted as an electronic document, paragraphs 0219, 0223, 0370, content and files being page components to be presented to users)
identifying a particular content item from a plurality of stored content items; (paragraph 0204, 0220, 0286, ad content is selected for display, paragraph 0349, 0412, user profiles are utilized to select content and page components to be displayed)
modifying, based on a device type of the user device, an arrangement of items (paragraph 0347, 0349, 0370,  style sheets are selected to determine presentation and look for landing page of content)
and providing the modified particular content item to the user device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing relevant, selected page components)
Newsome does not explicitly indicate modifying, based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item.
Nauerz teaches modifying, based on a device type of the user device, an arrangement of items simultaneously presented within the particular content item without changing which of the items are presented by the particular content item. (column 4 lines 16-37, column 5 lines 29-33, column 8 line 48 – column 9 line 7, content fragments on a personalized content layout displayed to users changes based on user profiles and user device information, changing the appearance and usage without changing content fragments directly).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of content on a user device with Nauerz’s ability to change the appearance of content fragments to be displayed based on personalized content layout. This gives the user the ability to dynamically update the content to be displayed to the user based on particular device information associated with users. The motivation for doing so would be to better personalize the presentation of content items to users (column 1 lines 37-46).
As per claim 17, Newsome teaches identifying the particular content item comprises identifying the particular content item based on characteristics of the user device. (paragraph 0328, 0414, presentation of page content based on device characteristics)
As per claim 18, Newsome teaches at least some of the characteristics of the user device are based on the size of a display of the computing device. (paragraph 0374, 0436, size information)
As per claim 19, Newsome teaches identifying the particular content item comprises identifying the particular content item based on a past performance of the particular content item compared to a past performance of other content items. (paragraph 0159, 0182, previously shared content)
As per claim 20, Newsome teaches biasing a newer content item in the plurality of content items for identification over an older content item. (paragraph 0171, 0181, sorting based on date and time)
As per claim 21, Newsome teaches receiving a subsequent request for to serve content; (paragraph 0170, 0206, request content)
retrieving, responsive to the subsequent request to serve content, content from a third party source that is maintained independently from the one or more computers based on information received in the request; (paragraph 0252, 0258, response from third party servers and websites)
inserting the retrieved content into a portion of a creative that lacks fixed content; and distributing the creative including the inserted retrieved content for presentation at a remote device. (paragraph 0254, 0287, embedded content)
and distributing the creative including the inserted retrieved content for presentation at a remote device. (paragraph 0328, 0414, presentation of page content based on device characteristics)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buehler (US Patent 9,165,083 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168